Citation Nr: 0825315	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  96-33 506 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  The appellant is the veteran's widow.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant filed a timely notice of 
disagreement in August 2005, a statement of the case (SOC) 
was issued in December 2006, and the appellant subsequently 
perfected her appeal.  

The Board notes that the appellant wrote in February 2007 
correspondence that she had released her attorney, Jeffrey 
Wood, from her case.  She later reiterated in September 2007 
correspondence that she had severed relations with her 
attorney by mutual consent and that she was representing 
herself with respect to the matter on appeal. 


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1996.  The death 
certificate identifies the immediate cause of the veteran's 
death as metastatic colon cancer.  An underlying cause noted 
on the death certificate that contributed to death but did 
not result in the underlying cause (i.e., metastatic colon 
cancer) was venous insufficiency.    

2.  During the veteran's lifetime, service connection was 
established for the following disabilities: obsessive 
compulsive neurosis, which was rated as 50 percent disabling 
from April 28, 1977; and varicose veins, bilateral, 
moderately severe, which was rated as 30 percent disabling 
from September 17, 1948.  The veteran was not in receipt of a 
total disability rating.    

3.  The evidence does not show that the veteran's service-
connected disabilities were continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding the veteran's death on January [redacted], 1996, or that 
the veteran was rated as totally disabled for a period of not 
less than 5 years from the date of his discharge from active 
duty.  

4.  The evidence does not show that the veteran would have 
met the statutory duration requirements but for clear and 
unmistakable error in prior VA rating decisions and there are 
no service department records in existence at the time of a 
prior VA decision which were not previously considered by VA 
and which provide a basis for reopening a claim finally 
decided during the veteran's lifetime and for awarding a 
total service-connected disability rating retroactively.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5109A, 7111 (West 2002); 38 C.F.R. §§ 3.22, 3.105(a), 3.159, 
20.1106, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure [] the error in the timing of notice").  
VCAA notice should also apprise the claimant of the criteria 
for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

With respect to the appellant's claim of entitlement to DIC 
under to the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law for reasons explained below.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  
These matters involve an inquiry based upon the evidence of 
record prior to the veteran's death and not based upon the 
development of new evidence.  As there is no dispute as to 
the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

In light of the foregoing, there is no issue as to whether VA 
has complied with its duty to notify the appellant of her 
duties to obtain evidence, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim for DIC.  38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under to the provisions of 38 
U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.	Analysis 

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (CAVC) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period. The CAVC concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.  The 
January 2000 amendment specifically rejects the holding of 
the U.S. Court of Appeals for Veterans Claims that the 
"entitled to receive" language contained in 38 U.S.C.A. 
§ 1318 requires a determination to be made as to whether a 
deceased veteran "hypothetically" would have been entitled to 
receive compensation for a totally disabling service-
connected disability for the requisite period of time. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways. 

Because of the identified conflict between 38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106, the Federal Circuit remanded section 
3.22 for further consideration.  Although the Federal Circuit 
did not invalidate the regulation, it concluded that it would 
be inappropriate for VA to continue to process claims under 
38 U.S.C.A. § 1318 until the validity or invalidity of 
38 C.F.R. § 3.22 is finally established.  

Consequently, the Federal Circuit directed VA to stay all 
proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22 pending the conclusion of expedited rulemaking 
in which the Department: (1) provides a reasonable 
explanation for its decision to interpret 38 U.S.C. 
§ 1311(a)(2) and 38 U.S.C. § 1318 in inconsistent ways; or 
(2) revises 38 C.F.R. § 3.22 to harmonize that regulation 
with the interpretation of 38 C.F.R. § 20.1106 contained in 
Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000); or (3) revises 
38 C.F.R. § 20.1106 to be consistent with the revised version 
of 38 C.F.R. § 3.22.  

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. 
§ 1311(a)(2). See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), 
effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. 

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the CAVC determined that the theory of hypothetical 
entitlement should be applied on a limited basis; i.e. only 
to claims pending on the date of the change of 38 C.F.R. 
§ 3.22, January 21, 2000.  Prior to that time, the amended 38 
C.F.R. § 3.22 could not be retroactively applied.  

Nevertheless, in Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. 
Jan. 7, 2008), the Federal Circuit reversed the prior CAVC 
decision and held that the application of amended section 
3.22 does not have a retroactive effect and may indeed be 
applied to claims for DIC benefits filed by survivors before 
the amendment took effect. 

While the appellant has not been specifically notified of 
this amendment, the Board finds that there is no prejudice in 
proceeding with her claim for benefits under 38 U.S.C.A. § 
1318 in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  As discussed below, the appellant's claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, (1994).  Therefore, the Board will proceed 
with the adjudication of the appellant's claim on the merits.

In consideration of the foregoing, the Board notes that the 
only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.  

In the present case, the record clearly shows that the 
veteran did not meet the durational requirement for a total 
disability rating in existence during his lifetime under 38 
U.S.C.A. § 1318.  During the veteran's lifetime, service 
connection was only established for the following 
disabilities: obsessive compulsive neurosis, which was rated 
as 50 percent disabling from April 28, 1977; and varicose 
veins, bilateral, moderately severe, which was rated as 30 
percent disabling from September 17, 1948.  Additionally, the 
record reflects that the veteran was discharged from service 
in December 1945 and he died in January 1996.  The veteran 
was not in receipt of a total disability rating during his 
lifetime.  Thus, it is clear that the veteran was not rated 
at 100 percent for at least the first five years after his 
discharge from service nor was he rated totally disabled for 
at least the last 10 years of his life. 

In addition, the Board notes that there is no indication in 
the record that the duration requirements for a total rating 
would have been met but for clear and unmistakable error 
(CUE) in a prior decision on a claim filed during the 
veteran's lifetime.  The Board notes that previous rating 
actions are accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105 (2007).  Under Russell 
v. Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 
Vet. App. 242 (1994), "clear and unmistakable error" in 
prior rating actions involves a situation in which the 
correct facts, as they were known at the time, were not 
before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.  The appellant has asserted that the 
veteran was unemployable since 1977 and that his service-
connected disabilities and 70% disability rating triggered 
the total disability based on individual unemployability 
provisions of 38 C.F.R. § 4.16.  However, the appellant has 
acknowledged that there was no medical evidence showing that 
the veteran's service-connected disabilities precluded 
employment contained in the veteran's claims folder at the 
time of his death.  Rather, she has contended that VA must 
conduct a de novo review based on all available evidence, 
including evidence that was not in the veteran's claims file, 
to assess whether her husband may be rated totally disabled 
for the requisite period of time required by statute.

In consideration of the appellant's argument as well as the 
developing case law at the time, the Board requested medical 
expert opinions from a VA psychiatrist and VA general surgeon 
to address the medical question of whether the veteran was 
unable to secure or follow a substantially gainful occupation 
solely as a result of his service-connected psychiatric 
disability and his service-connected varicose vein disability 
during his lifetime in November 2007.  However, since 
requesting such opinions, the Federal Circuit held that the 
application of amended section 3.22 may be applied to claims 
for DIC benefits filed by survivors before the amendment took 
effect, as noted above.  Thus, it has been determined by the 
Federal Circuit that it is permissible for VA to impose a CUE 
limitation for DIC benefits under 38 U.S.C.A. § 1318 and such 
limitation is applicable in this case.  Therefore, a de novo 
review of the claims folder to include further evidentiary 
development would not be appropriate in determining whether 
the veteran would have been entitled to a total disability 
rating during his lifetime because, as stated above, 
hypothetical entitlement is not a viable basis for 
establishing benefits under 38 U.S.C.A. § 1318.  Rather, the 
Board's review is limited to the evidence contained in the 
claims folder at the time of the veteran's death and, 
consequently, discussion of the recently obtained VA medical 
opinions as well as other medical evidence submitted by the 
appellant that was not of record during the veteran's 
lifetime is not appropriate or necessary.  The appellant has 
admitted that there was no medical evidence that the 
veteran's service-connected disabilities precluded employment 
contained in the claims folder at the time of his death and a 
review of the record fails to show that the veteran would 
have met the durational requirement for a total disability 
rating in existence during his lifetime but for clear and 
unmistakable error (CUE) in a prior VA decision.  

Furthermore, the Board has considered whether there were 
service department records in existence at the time of a 
prior VA decision which were not previously considered by VA 
and which provide a basis for reopening a claim finally 
decided during the veteran's lifetime and for awarding a 
total service-connected disability rating retroactively.  
However, the Board has identified no such records which 
establish that the veteran was entitled to a total service-
connected disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not in 
receipt or entitled to receive a total disability rating for 
either at least five years after his departure from active 
service or for at least the 10 years prior to his death, the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. § 
1318.


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


